Citation Nr: 1417705	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-02 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depressive disorder.  

2.  Entitlement to service connection for depressive disorder, to include as secondary to service-connected fibromyalgia. 

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to December 1987 and from November 1990 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In May 2011, a videoconference hearing was held before the undersigned.  At that time, the record was held open.  In June 2011, the Veteran submitted evidence with a waiver of RO jurisdiction.  

The Board notes that the issue certified for appeal was service connection for depressive disorder.  Evidence of record, however, also shows a diagnosis of PTSD and throughout the appeal, the Veteran provided statements and testimony regarding a claimed in-service stressor.  An October 2011 Report of General Information indicates that the Veteran wanted to file a claim for PTSD.  In a December 2011 letter, the RO advised the Veteran that the PTSD claim would be addressed by the appeals team since service connection for depressive disorder was currently on appeal.  

Under these circumstances, the Board finds that considering a PTSD claim and bifurcating the issues is the most proper way of handling the Veteran's appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record); see also Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).

A travel board hearing was held before another Veterans Law Judge (VLJ) in August 2010.  The Veteran provided testimony on 12 issues and these will be addressed in a separate Board decision.  The Board observes that the hearings did not address the same issues and a panel decision is not required.  See 38 C.F.R. § 20.707 (2013); Arneson v. Shinseki, 24 Vet. App. 379 (2011).  
 
The VBMS and Virtual VA folders have been reviewed.  Considering the dispositions herein, a remand solely for RO consideration of any relevant evidence received following the January 2011 Statement of the Case and without a waiver is not necessary.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In April 2005, the RO continued a previous denial of service connection for depressive disorder.  The Veteran did not appeal the decision and evidence or information relevant to the issue was not received within the following year.  

2.  The evidence associated with the record since the April 2005 rating decision relates to a previously unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for depressive disorder.  

3.  The evidence is at least in equipoise as to whether currently diagnosed depressive disorder is due to service-connected fibromyalgia.  

CONCLUSIONS OF LAW

1.  Evidence received since the final April 2005 rating decision is new and material; the claim for service connection for depressive disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).
 
2.  By extending the benefit of the doubt to the Veteran, her depressive disorder is proximately due to or the result of service-connected fibromyalgia.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to reopen and grant the claim of service connection for depressive disorder, a detailed discussion of how VA satisfied its duty to notify and to assist is not required.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

New and material evidence 

In September 2003, the RO denied service connection for depressive disorder, claimed as depression, stress and mood swings.  The rating noted that the condition resulted from a known clinical diagnosis, that service records did not contain any complaints, treatment or diagnosis of a depressive disorder, and that depression was recognized as a symptom of service-connected fibromyalgia and was considered in the currently assigned rating.  

In April 2005, the RO continued the denial of service connection for depressive disorder finding that the evidence submitted was not new and material.  The Veteran did not appeal this decision and information relevant to this issue was not received within the following year.  Thus, this decision is final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  

The Veteran subsequently requested to reopen her claim.  In April 2010, the RO again denied service connection for depressive disorder.  The Veteran disagreed with the decision and perfected this appeal.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

As set forth, the last final disallowance was in April 2005.  At that time, the record included the Veteran's service treatment records and various VA and private medical records.  A significant amount of evidence has been added to the record since that time.  This includes the Veteran's testimony as well as VA records relating the Veteran's depressive and/or mood disorders to service-connected disability.  These records are new.  They are also material in that they relate to an unestablished fact and raise a reasonable possibility of substantiating the claim.  Thus, the new and material evidence claim is reopened.  

Service connection

In general, service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  

Service treatment records do not show complaints or treatment for depression or other chronic psychiatric disorder.  In various statements, the Veteran asserts that her physical pain causes her to be depressed and she believes that her depression is caused by service-connected fibromyalgia.  At the hearing, the Veteran testified that her depression was noted after the fibromyalgia.  

The Veteran underwent a VA examination in July 2003.  Diagnosis was depressive disorder, not otherwise specified.  In a December 2004 VA digestive examination, the Veteran reported occasional depression because she could not seem to get feeling any better.  

A March 2009 VA medical record includes an impression of depression due to symptoms of fibromyalgia and irritable colon; and anxiety disorder.  

The Veteran underwent a VA psychiatric examination in March 2010.  Following a review of her history and mental status examination, diagnosis was depressive disorder, not otherwise specified.  The examiner stated that the etiology of the Veteran's depression was most unclear, but he did not think that it was specifically a symptom of her fibromyalgia.  

In June 2011, the Veteran was seen in VA psychiatry with complaints of depression and anxiety.  Impression included PTSD; depression, not otherwise specified; and mood disorder secondary to general medical condition, fibromyalgia, total hysterectomy as well as nerve pain related to back and neck problems.  

The Board has considered the Veteran's lay statements as well as the various medical statements and findings of record.  On review, the evidence is at least in equipoise as to whether the Veteran's current depressive disorder is related to service-connected fibromyalgia.  Resolving reasonable doubt in her favor, service connection is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In making this determination, the Board notes depression can be rated as part of service-connected fibromyalgia.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2013).  In her Form 9, the Veteran asserted that her other symptoms were sufficient to support the 40 percent evaluation and that while depression is a symptom, a depressive disorder is a separately ratable condition.  

While this decision grants service connection for depressive disorder, the Board intimates no opinion as to how the disability should be rated.  However, it is noted that the final rule for fibromyalgia in the Federal Register states that if "a separate disability is diagnosed, e.g., dysthymic disorder, that is determined to be secondary to fibromyalgia, the secondary condition can be separately evaluated (see 38 CFR 3.310(a)), as long as the same signs and symptoms are not used to evaluate both the primary and the secondary condition (see 38 CFR 4.14 (avoidance of pyramiding))."  64 Fed. Reg. 32,410 (June 17, 1999).


ORDER

New and material evidence has been received to reopen the claim of service connection for depressive disorder; the petition to reopen is granted.  

Service connection for depressive disorder is granted.  


REMAND

The Veteran asserts entitlement to service connection for PTSD related to her Gulf War service.  In a December 2009 Form 9, the Veteran reported she was an ambulance driver during Desert Storm and was in the area when a Scud missile landed and killed an entire National Guard unit in Riyadh, Saudi Arabia.  At the May 2011 hearing, the Veteran testified that during Desert Storm, she witnessed the bombing of a compound where a unit from Memphis, Tennessee was killed.  It happened in approximately February to March 1991.  

A June 2011 VA record documents the Veteran's reports that she was a cook in the Army but ended up having to drive an ambulance.  She reported that she saw dead prisoners of war and saw prisoners of war throw themselves in front of their vehicles.  She indicated that she was frantic and nervous because she had no weapons and no way to defend herself.  She also reported that she was down the street when a Scud hit a building and killed an entire unit.  

An October 2011 Report of General Information indicates that the Veteran was claiming PTSD due to events from Desert Storm.  She stated that she was diagnosed with PTSD in July 2010 and was currently enrolled in a group for PTSD patients at the VA Medical Center (VAMC) in Shreveport, Louisiana, and the VAMC in Little Rock, Arkansas.

On review, the Board finds that additional development is needed on the issue of entitlement to service connection for PTSD.  See 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran an appropriate VCAA letter addressing the issue of entitlement to service connection for PTSD.  The Veteran should be asked to provide additional information regarding her claimed stressors related to Desert Storm service.  

2.  The AOJ should request the Veteran's complete service personnel records.  

3.  The AOJ should attempt to verify the Veteran's claimed stressor(s) through appropriate sources, to include the Joint Services Records Research Center (JSRRC).  Regardless of any additional information provided by the Veteran, attempts should be made to verify a February to March 1991 bombing/Scud missile attack in Riyadh, Saudi Arabia, which killed a National Guard unit.  If the bombing/Scud missile attack is confirmed, it should be determined whether the Veteran was assigned to a unit in the proximity of the incident.  

4.  The AOJ should obtain relevant records from the VAMC's in Shreveport, Louisiana and Little Rock, Arkansas pertaining to treatment for PTSD for the period from July 2010 to the present.  Any fee basis PTSD treatment records should also be requested.
 
5.  Thereafter, the AOJ should schedule the Veteran for a VA PTSD examination.  The claims folder, to include any relevant electronic records, should be available for review.

The examiner should be advised of which stressors, if any, are considered sufficiently corroborated.  If the Veteran is diagnosed with PTSD, the examiner is requested to provide an opinion as to whether it is at least as likely as not that the current diagnosis is related to a verified stressor.  The examiner is also requested to state whether any other reported in-service stressors are adequate to support the diagnosis of PTSD and whether they are related to fear of hostile military or terrorist activity.  A complete rationale for any opinions expressed must be provided.  

6.  The Veteran is hereby notified that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. § 3.655 (2013).

7.  Upon completion of the above development, and any additional development deemed appropriate, the AOJ should adjudicate the issue of entitlement to service connection for PTSD.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


